Case 2:13-cr-20512-SFC-LJM ECF No. 45 filed 10/09/20                   PageID.249      Page 1 of 4




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

United States of America,

       Plaintiff,

v.                                            Criminal Case No. 13-20512

Terrance Walton,                              Sean F. Cox
                                              United States District Court Judge
      Defendant.
_______________________/

                          OPINION & ORDER
       DENYING DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

       In this criminal action, Defendant Terrance Walton (“Defendant”) was convicted of drug

and firearms offenses and was sentenced to 132 months’ imprisonment. The matter is before the

Court on Defendant’s Motion for Compassionate Release under 18 U.S.C. § 3582(c)(1)(A),

which is based upon concerns about the ongoing novel coronavirus pandemic (“COVID-19”).

Defendant asks to serve the remainder of his sentence at home because he is concerned that he

could contract the virus, and that he may be vulnerable to severe illness if he were to contract it

because of his medical conditions. The Court concludes that a hearing is not warranted and

orders that the motion will be decided based upon the briefs. As explained below, the Court

shall DENY the motion because: 1) Defendant poses a danger to the community and thus his

release would not be consistent with applicable policy statements issued by the Sentencing

Commission; and 2) because the 18 U.S.C. § 3553(a) sentencing factors do not favor his release.

                                         BACKGROUND

       In this criminal case, Defendant pleaded guilty to Possession with Intent to Distribute

Over 28 Grams of Crack Cocaine, in violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B), and
Case 2:13-cr-20512-SFC-LJM ECF No. 45 filed 10/09/20                PageID.250      Page 2 of 4




Possession of a Firearm in Furtherance of Drug Trafficking Crime, in violation of 18 U.S.C. §

924(c)(1)(A). This Court sentenced Defendant to a total term of 132 months’ imprisonment.

       Defendant is 51 years old. It is undisputed that Defendant is HIV positive. His medical

records indicate that he has hypertension and has been prescribed medications for that and for

esophageal reflux. They also indicate that Defendant tested positive for COVID-19 but has since

recovered.

       Defendant has filed several written submissions that this Court construes as seeking

Compassionate Release under 18 U.S.C. § 3582(c)(1)(A). The Government acknowledges that

Defendant exhausted his administrative remedies but opposes the motion on the merits.

                                          ANALYSIS

       Defendant’s Motion for Compassionate Release is brought under 18 U.S.C.

§3582(c)(1)(A) and asks this Court to allow him to serve the remainder of his sentence in home

confinement.

       Under 18 U.S.C. § 3582(c)(1)(A), the Court may reduce an imposed sentence if it

determines that “extraordinary and compelling reasons warrant such a reduction.” On top of

making this finding, the Court must also consider the sentencing factors described in 18 U.S.C. §

3553(a) and decide if a sentence reduction would be “consistent with applicable policy

statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

       U.S. Sentencing Guidelines Manual § 1B1.13 (U.S. Sentencing Comm’n 2018) is the

“applicable policy statement” with which the Court must comply when considering Defendant’s

request for compassionate release. 18 U.S.C. § 3582(c)(1)(A). Section 1B1.13 explains that a

defendant must “not [be] a danger to the safety of any other person or to the community” under


                                                2
Case 2:13-cr-20512-SFC-LJM ECF No. 45 filed 10/09/20                  PageID.251      Page 3 of 4




18 U.S.C. § 3142(g) and must fit within at least one of four categories of “extraordinary and

compelling reasons.” Those categories are: “Medical Condition of the Defendant,” “Age of the

Defendant,” “Family Circumstances,” and “Other Reasons.”

       In sum, a defendant seeking compassionate release must present extraordinary and

compelling circumstances, must have § 3553(a)’s sentencing factors weigh in his favor, must not

be a threat to others as determined by § 3142(g), and must fit within one of the four categories in

§ 1B.13 of the Sentencing Guidelines.” United States v. Shah, 2020 WL 1934930 at *1 (E.D.

Mich. April 22, 2020) (citations omitted). United States v. Murphy, 2020 WL 2507619 at *3-4

(E.D. Mich. May 15, 2020).

       Here, Defendant is 51 years old and is HIV positive. His medical records indicate that

he has hypertension and has been prescribed medications for that and esophageal reflux. They

also indicate that Defendant already tested positive for COVID-19 but has since recovered.

Even if Defendants’ medical conditions satisfied the first eligibility threshold for compassionate

release during this pandemic, the Government persuasively argues that Defendant is ineligible

for compassionate release because he is a danger to the community.

       Section 1B1.13(2) permits release only if a “defendant is not a danger to the safety of any

other person or to the community, as provided in 18 U.S.C. § 3142(g).” The record does not

support such a finding in this case, where Defendant was selling crack cocaine and unlawfully

possessing a firearm while doing so.

       The § 3553(a) factors, including Defendant’s history and characteristics, seriousness of

the offense, promoting respect for the law, and providing just punishment also weigh against

Defendant’s request for compassionate release. Defendant’s criminal conduct was serious, as he


                                                 3
Case 2:13-cr-20512-SFC-LJM ECF No. 45 filed 10/09/20                PageID.252      Page 4 of 4




was selling crack cocaine and unlawfully possessing a firearm while doing so. And Defendant

had a prior federal drug conviction before the offense in this case. Defendant has also been

disciplined in prison. Allowing Defendant to be released three years early would not promote

respect for the law, provide just punishment, and avoid unwanted sentencing disparities. This

Court concludes that Defendant is not an appropriate candidate for the extraordinary remedy of

compassionate release.
                                  CONCLUSION & ORDER

       For the reasons set forth above, IT IS ORDERED that Defendant’s Motion for

Compassionate Release is DENIED.

       IT IS SO ORDERED.

                                             s/Sean F. Cox
                                             Sean F. Cox
                                             United States District Judge

Dated: October 9, 2020




                                                4
